           Case 1:20-cv-11297-PBS Document 50 Filed 05/10/21 Page 1 of 4




                                                                               Billing Code: XXXX-XX-X



DEPARTMENT OF HEALTH AND HUMAN SERVICES

42 U.S.C. § 18116(a)

Notification of Interpretation and Enforcement of Section 1557 of the Affordable Care Act

and Title IX of the Education Amendments of 1972

AGENCY:          Office of the Secretary, HHS.

ACTION:          Notification of Interpretation and Enforcement.

SUMMARY: This Notification is to inform the public that, consistent with the Supreme Court’s

decision in Bostock and Title IX, beginning May 10, 2021, the Department of Health and Human

Services (HHS) will interpret and enforce Section 1557’s prohibition on discrimination on the

basis of sex to include: (1) discrimination on the basis of sexual orientation; and (2)

discrimination on the basis of gender identity. This interpretation will guide OCR in processing

complaints and conducting investigations, but does not itself determine the outcome in any

particular case or set of facts.

DATES:           This Notification is effective May 10,2021.

FOR FURTHER INFORMATION CONTACT: Rachel Seeger at (202) 619–0403 or (800)

537–7697 (TDD).

SUPPLEMENTARY INFORMATION: HHS is informing the public that, consistent with the

Supreme Court’s decision in Bostock1 and Title IX2, beginning May 10, 2021, the Department of



1
  Bostock v. Clayton County, 140 S. Ct. 1731 (2020). https://www.supremecourt.gov/opinions/19pdf/17-
1618_hfci.pdf
2
  Title IX of the Education Amendments of 1972, 20 U.S.C. §1681 et seq.
https://www.govinfo.gov/content/pkg/CFR-2011-title45-vol1/pdf/CFR-2011-title45-vol1-part86.pdf


                                                                                                       1
          Case 1:20-cv-11297-PBS Document 50 Filed 05/10/21 Page 2 of 4




Health and Human Services (HHS) will interpret and enforce Section 1557’s3 prohibition on

discrimination on the basis of sex to include: (1) discrimination on the basis of sexual

orientation; and (2) discrimination on the basis of gender identity.



I. Background

        The Office for Civil Rights (OCR) at the U.S. Department of Health and Human Services

(the Department) is responsible for enforcing Section 1557 of the Affordable Care Act (Section

1557) and regulations issued under Section 1557, protecting the civil rights of individuals who

access or seek to access covered health programs or activities. Section 1557 prohibits

discrimination on the bases of race, color, national origin, sex, age, and disability in covered

health programs or activities. 42 U.S.C. § 18116(a).

        On June 15, 2020, the U.S. Supreme Court held that Title VII of the Civil Rights Act of

1964 (Pub. L. 88-352) (Title VII)4’s prohibition on employment discrimination based on sex

encompasses discrimination based on sexual orientation and gender identity. Bostock v. Clayton

County, GA, 140 S. Ct. 1731 (2020). The Bostock majority concluded that the plain meaning of

“because of sex” in Title VII necessarily included discrimination because of sexual orientation

and gender identity. Id. at 1753-54.

        Since Bostock, two federal circuits have concluded that the plain language of Title IX of

the Education Amendments of 1972’s (Title IX) prohibition on sex discrimination must be read

similarly. See Grimm v. Gloucester Cnty. Sch. Bd., 972 F.3d 586, 616 (4th Cir. 2020), as


3
  Section 1557 of the Patient Protection and Affordable Care Act. https://www.govinfo.gov/content/pkg/USCODE-
2010-title42/pdf/USCODE-2010-title42-chap157-subchapVI-sec18116.pdf
4
  Title VII of the Civil Rights Act of 1964 (Pub. L. 88-352) (41 CFR Part 60–20).
https://www.govinfo.gov/content/pkg/FR-2015-01-30/pdf/2015-01422.pdf



                                                                                                            2
            Case 1:20-cv-11297-PBS Document 50 Filed 05/10/21 Page 3 of 4




amended (Aug. 28, 2020),5 reh’g en banc denied, 976 F.3d 399 (4th Cir. 2020), petition for cert.

filed, No. 20-1163 (Feb. 24, 2021); Adams v. Sch. Bd. of St. Johns Cnty., 968 F.3d 1286, 1305

(11th Cir. 2020), petition for reh’g en banc pending, No. 18-13592 (Aug. 28, 2020).6 In addition,

on March 26, 2021, the Civil Rights Division of the U.S. Department of Justice issued a

memorandum to Federal Agency Civil Rights Directors and General Counsel7 concluding that

the Supreme Court’s reasoning in Bostock applies to Title IX of the Education Amendments of

1972. As made clear by the Affordable Care Act, Section 1557 prohibits discrimination “on the

grounds prohibited under . . . Title IX.” 42 U.S.C. § 18116(a).

        Consistent with the Supreme Court’s decision in Bostock and Title IX, beginning today,

OCR will interpret and enforce Section 1557’s prohibition on discrimination on the basis of sex

to include: (1) discrimination on the basis of sexual orientation; and (2) discrimination on the

basis of gender identity. This interpretation will guide OCR in processing complaints and

conducting investigations, but does not itself determine the outcome in any particular case or set

of facts.

        In enforcing Section 1557, as stated above, OCR will comply with the Religious Freedom

Restoration Act, 42 U.S.C. § 2000bb et seq.,8 and all other legal requirements. Additionally,

OCR will comply with all applicable court orders that have been issued in litigation involving

the Section 1557 regulations, including Franciscan Alliance, Inc. v. Azar, 414 F. Supp. 3d 928



5
  Grimm v. Gloucester Cnty. Sch. Bd., 972 F.3d 586, 616 (4th Cir. 2020).
https://www.ca4.uscourts.gov/opinions/191952.P.pdf
6
  Adams v. Sch. Bd. of St. Johns Cnty., 968 F.3d 1286, 1305 (11th Cir. 2020).
https://media.ca11.uscourts.gov/opinions/pub/files/201813592.pdf
7
  March 26, 2021, the Civil Rights Division of the U.S. Department of Justice memorandum to Federal Agency Civil
Rights Directors and General Counsel re: Application of Bostock v. Clayton County to Title IX of the Education
Amendments of 1972. https://www.justice.gov/crt/page/file/1383026/download
8
  Religious Freedom Restoration Act, 42 U.S.C. § 2000bb et seq. https://www.govinfo.gov/content/pkg/USCODE-
2010-title42/pdf/USCODE-2010-title42-chap21B-sec2000bb-1.pdf


                                                                                                              3
           Case 1:20-cv-11297-PBS Document 50 Filed 05/10/21 Page 4 of 4




(N.D. Tex. 2019)9; Whitman-Walker Clinic, Inc. v. U.S. Dep’t of Health & Hum. Servs., 485 F.

Supp. 3d 1 (D.D.C. 2020)10; Asapansa-Johnson Walker v. Azar, No. 20-CV-2834, 2020 WL

6363970 (E.D.N.Y. Oct. 29, 2020)11; and Religious Sisters of Mercy v. Azar, No. 3:16-CV-

00386, 2021 WL 191009 (D.N.D. Jan. 19, 2021)12.

         OCR applies the enforcement mechanisms provided for and available under Title IX

when enforcing Section 1557’s prohibition on sex discrimination. 45 C.F.R. § 92.5(a). Title IX’s

enforcement procedures can be found at 45 C.F.R. § 86.71 (adopting the procedures at 45 C.F.R.

§§ 80.6 through 80.11 and 45 C.F.R. Part 81).

         If you believe that a covered entity violated your civil rights, you may file a complaint at

https://www/hhs.gov/ocr/complaints.



Dated:


Xavier Becerra,
Secretary, Department of Health and Human Services




9
  Franciscan Alliance, Inc. v. Azar, 414 F. Supp. 3d 928 (N.D. Tex. 2019).
https://www.govinfo.gov/content/pkg/USCOURTS-nyed-1_20-cv-02834/pdf/USCOURTS-nyed-1_20-cv-02834-
0.pdf
10
   Whitman-Walker Clinic, Inc. v. U.S. Dep’t of Health & Hum. Servs., 485 F. Supp. 3d 1 (D.D.C. 2020).
http://www.ca5.uscourts.gov/opinions/unpub/20/20-10093.0.pdf
11
   Asapansa-Johnson Walker v. Azar, No. 20-CV-2834, 2020 WL 6363970 (E.D.N.Y. Oct. 29, 2020).
https://www.govinfo.gov/content/pkg/USCOURTS-nyed-1_20-cv-02834/pdf/USCOURTS-nyed-1_20-cv-02834-
0.pdf
12
   Religious Sisters of Mercy v. Azar, No. 3:16-CV-00386, 2021 WL 191009 (D.N.D. Jan. 19, 2021).
https://www.hhs.gov/sites/default/files/document-124-memorandum-opinion-and-order.pdf

                                                                                                         4
